DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Familiant et al. (US 8,850,237).
Regarding claims 1 and 3, Familiant et al. in (Fig. 4) discloses  An uninterruptible power supply (See Fig. 4 which shows at least three UPS 410 that corresponds to an uninterruptible power supply) comprising: first and second AC inputs independently coupleable to different power sources (see first, second and third AC inputs of 410 coupled to the main power “utility” source via reserve bus 420) ; first, second, and third AC outputs independently coupleable to different loads (see first, second and third AC outputs of UPS 410 coupleable to different loads 160 and 170); a first switch (see the switch 415 in the farthest left UPS 410 in Fig. 4 corresponds to the first switch) and configured to selectively couple the first AC input via 420 bus and the main utility power source to the first AC output via the output of the first switch 415 in the farthest left UPS 410 and respective loads 160 and 170; a second switch (see the switch 415 in the middle UPS 410 in Fig. 4 corresponds to the second switch) and configured to selectively couple the 
Further, the components, for example first and second switch, power conversion circuit and control circuit are shown within the/each of the UPS 410 in Fig. 4, Familiant et al. which inherently has a frame or frames, and the components such as the first switch, second switch, power conversion circuit and control unit are all supported by the frame(s) of UPS 410 in Fig. 
Regarding claim 2, Familiant et al. discloses the UPS of claim 1, wherein the power conversion circuit comprises an inverter (see Familiant et al., Fig. 4, 412). 
Regarding claim 4, Familiant et al. discloses the UPS of claim 1, wherein at least one of the first and second switches are static switch (see Familiant et al., Fig. 4, 415 and col. 7, ll. 41-43).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, and 8-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson (US 3,714,452) in Fox et al. (US 2009/0256422).
Regarding claim 5, Williamson in (Fig. 1) discloses a system (see col. 2, ll. 53-68) comprising: 
a UPS (see col. 2, ll. 53-68) comprising  a first switch (see 11), a second switch (see 6), a power conversion circuit (see combination of rectifier 12 and inverter 5 corresponding to the power conversion circuit) and a control circuit (see static trip and transfer circuit 21 corresponding to the control circuit) configured to cooperatively control t the first and second switches (see 6 and 11); a first AC power source (see 8) coupled to a first terminal of the first switch (via 16 to first switch 11); a first AC load (see 1 and col. 3, ll. 20-28) coupled to a second terminal of the first switch (see 11), a first terminal of the second switch (see 6) and an output of the power conversion circuit (see combination of rectifier 12 and 
Williamson does not disclose the control circuit configured to cooperatively control the power conversion circuit.
Fox et al. in (Fig. 1) disclose a control circuit (see 20 in Fig. 1) configured to cooperatively control the power conversion circuit (see rectifier 52, and converter 54, 62 in Fig, 2). See [0025].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to have modified the control circuit as taught by Williamson with the control circuit as taught by Fox et al. in order to improve the system control circuit and reducing cost of the system by having using a single control circuit. 
Regarding claim 8, Williamson in view of Fox et al. discloses the system of claim 5, wherein the power conversion circuit comprises an inverter (see Williamson, Fig. 1, inverter 5). 
Regarding claim 9, Williamson in view of Fox et al. discloses the system of claim 5, wherein the first and second switches of the UPS (see Williamson, col. 2, ll. 53-68) are static switches (see Williamson, Fig. 1 and static switches 6 and 11). 
Regarding claim 10, Williamson in view of Fox et al. discloses the system of claim 5, wherein the first and second terminals of the first and second switches of the UPS are each independently coupleable to devices external to the UPS (see Williamson, Fig. 1 shows the first and second terminals of the first and second switches 6 and 11 of the UPS are each independently coupleable to devices, e.g. AC load coupled to critical bus 1 external to the UPS, see col. 3, ll. 19-28 and col. 4, ll. 33-61).
Regarding claim 11, Williamson in (Fig. 1) discloses a system (see col. 2, ll. 53-68) comprising: 
a UPS (see col. 2, ll. 53-68) comprising: 
a power conversion circuit (see reciter 12 and inverter corresponding to the power conversion circuit) coupled to a first AC load (see critical load 1 and col. 3, ll. 20-28); a first switch (see static switch 11) configured to connect an AC power 
Williamson does not disclose the control circuit configured to cooperatively control the power conversion circuit.
Fox et al. in (Fig. 1) disclose a control circuit (see 20 in Fig. 1) configured to cooperatively control the power conversion circuit (see rectifier 52, and converter 54, 62 in Fig, 2). See [0025].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to have modified the control circuit as taught by Williamson with the control circuit as taught by Fox et al. in order to improve the system. 
Regarding claim 12, Williamson et al. in view of Fox et al. discloses the system of claim 11, wherein the second switch (see Williamson et al., fig. 1, 6) is 
Regarding claim 13, Williamson et al. in view of Fox et al. discloses the system of claim 12, wherein a first terminal of the first switch (see Williamson et al., Fig. 1, 11) is coupled to the AC power source (see Williamson et al., Fig. 1, 8), wherein a second terminal of the first switch (see Williamson et al., Fig. 1, 11) is coupled to the first load (see Williamson et al., Fig. 1, having multiple loads connected to critical bus 1), wherein a first terminal of the second switch (see Williamson et al., Fig. 1, 6) is coupled to the first AC power source (see Williamson et al., Fig. 1, 8), and wherein the second terminal of the second switch (see Williamson et al., Fig. 1, 11) is coupled to the second AC load (see Williamson et al., Fig. 1, having multiple loads connected to critical bus 1). 
Regarding claim 14, Williamson et al. in view of Fox et al. discloses the system of claim 11, wherein the second switch (see Williamson et al., Fig. 1, 6) is configured to couple the AC power source (see Williamson et al., Fig. 1, 8) to the second AC load (see Williamson et al., Fig. 1, having multiple loads connected to critical bus 1) via a switch (see 16).  
Regarding claim 15, Williamson et al. in view of Fox et al. discloses the system of claim 14, wherein a first terminal of the first switch (see Williamson et .  

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson (US 3,714,452) in view of Fox et al. (US 2009/0256422) as applied to claim 5, and further in view of Familiant et al. (US 8,850,237).

Regarding claim 6, Williamson in view of Fox et al. discloses the system of claim 5, wherein the UPS comprises a first UPS (see Williamson and col. 2, ll. 53-68) except for further comprising a second UPS having an output coupled to the second AC load.  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to provide a second UPS having an output coupled to a second load as taught by Familiant et al. in the system as taught by Williamson in view of Fox et al. in order to provide power to the load in response to failure of the first UPS associated with system and load. 
Regarding claim 7, Williamson in view of Fox et al. and in view of Familiant et al. discloses the system of claim 6, wherein the second UPS has an input coupled to a second AC power source (see Familiant et al., Fig. 4, reserve bus 420 which is coupled to the main “utility” power supply corresponding to the second AC power source and input to the middle UPS 410 in Fig. 4 corresponding to the “second UPS”, col. 8, ll. 19-24).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 5 and 11 have been fully considered but they are not persuasive. Applicant’s argues that the first (see 11) and second (see 6) are connected to the same “load (s)” however the examiner disagrees with the applicant’s assessment because the critical A-C bus 1 is used to supply highly reliable, stable power to critical A-C load circuits. The load typically comprises a plurality of feeders or branches (not shown) each being connected to bus 1 and being individually protected by suitable overload responsive means such as electric fuses. The feeders may be used to supply power to one or more computers and peripheral equipment therefor or to other electrical apparatus requiring stable A-C power. See col. 3, ll. 20-28. Therefore, the loads are individually connected to the critical bus 1 such that the second switch (see 6) is operable to couple and decouple the second AC load when disconnected or open because each load is individually connected and protected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL KESSIE/Primary Examiner, Art Unit 2836